*5&-/r
                                     ELECTRONIC RECORD




COA #      02-14-00183-CR                           OFFENSE:        19.03


           Johnny Calvin Scott v. The State of
STYLE:     Texas                                    COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                     TRIAL COURT:    396th District Court


DATE: 06/04/15                        Publish: NO   TC CASE #:      1359184R




                         IN THE COURT OF CRIMINAL APPEALS


         Johnny Calvin Scott v. The State of
STYLE:   Texas                                           CCA#:              %st>-£
          Pfr? $£                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE:     lLumJ-o/r                                      SIGNED:                           PC:_

JUDGE:      &a.    CsfjLA^Asdsi^-*                       PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD